DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup (US 2009/0088774), Godara (US 2010/0324548), Hemphill (US 2018/0021098) and Cunningham (US 2012/0239020).
Regarding claim 1, 6 and 8-10, Swarup discloses an electrosurgical system with a plurality of electrosurgical connection units which allows communication between at least one input port for connected to an electrosurgical channel (474, fig. 4C) and one output port for connecting to the instrument (e.g. the contact point between the wire 448 and the electrode/end effector). There are at least three tools which each have an electrosurgical connection unit (101a-c, fig. 2A). The system further includes a network 
Swarup does not disclose that each connection unit is connected to the electrosurgical channel. Also, Swarup discloses a control unit (150, fig. 1) but does not disclose that the control unit detects a generator has been connected (or that the generator itself determines it has been connected), determines a location of the generator and transmits control signals to a selected combination of the electrosurgical connection units based on the location. 
Regarding the connection units and electrosurgical channel, using a single source for multiple devices is common in the art. Swarup specifically teaches that the connection units can have both monopolar and bipolar connections suggesting that each of the monopolar and bipolar generators could be connected to each connection unit ([0124]). More specifically, references like Godara teach that a single source can be used to provide energy to a plurality of devices (fig. 1, [0034], see also [0077]). It is noted that Godara teaches detection of connected elements ([0039]), although that feature of the claims will be discussed with in more detail below. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Swarup to include the ability of each generator to, via respective electrosurgical channels, apply respective energy modalities to any combination of devices, as taught by Godara, that would produce the predictable result of allowing a user to have precise control over energy delivery and tissue treatment during an ablation 
Regarding the detection of parts, determine whether elements are connected to a system is common in the art. Hemphill, for example, discloses a surgical robotic system that detects whether a part is connected ([0027]). It is self-evident that knowing the parts of a system are connected is beneficial information (but see [0035]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Swarup with connection sensors, as taught by Hemphill, which would allow the system and a user to know whether any part of the system, including the generator, is attached. This includes a connection unit determining the generator is detected and the generator determining it is itself connected. 
Regarding the location sensing “based on the received information,” Cunningham discloses a generator with a geolocation element (fig. 3) which provides a wide range of functions (fig. 4) including enabling or disabling output ([0033]). The portion of Cunningham that does the detecting can be considered a “electrosurgical output device” where all parts of the system are connected to all other parts of the system. The physical location of the generator is also understood to be a location of the generator “in the electrosurgical network” where the generator would only be identifiable to the control unit upon connection. Whatever combination of links that are activated, including all the links, can be considered a “selected combination” of links, although depending on the motivations provided by Cunningham some combination less than all the links could also be obvious. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Swarup-Godara-Hemphill to include determining the location of the generators when they are connected and then 
Regarding claims 2-3, the system of Swarup-Godara-Hemphill-Cunningham does not specifically disclose the electrosurgical connection units have a cable detection unit that communicates to the control unit, where the sensor is a certain type of sensor. However, Hemphill, as discussed above, discloses the use of various types of sensors (including magnetic sensors, [0027]) to detect whether part of a surgical robotic system is connected and why such detection is useful ([0035]). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Swarup-Godara-Hemphill-Cunningham with connection sensors on any part of the device that can be detached, including the various robotic instruments, such that the user and the system can know that the system is ready and safe to use.
Regarding claim 7, the system of Swarup-Godara-Hemphill-Cunningham does not specifically disclose a switch between the ports. However, switches are well known in the art and Applicant has not disclosed that the use of switches produces unexpected results. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the Swarup-Godara-Hemphill-Cunningham with any 
Regarding claim 19, the system of Swarup-Godara-Hemphill-Cunningham does not specifically disclose only using one electrosurgical connecting unit. However, one of the advantages of a surgical robotic system as in Swarup is that many different surgical procedures can be performed using the system. This may include a procedure that only requires one electrosurgical connection unit. Therefore, before the application was filed, it would have been obvious to provide the system of Swarup-Godara-Hemphill-Cunningham with the ability to use any number of electrosurgical connection units, including just one, that would produce the predictable result of allowing a user to perform a particular procedure.
Regarding claim 20, the system of Swarup-Godara-Hemphill-Cunningham discloses a plurality of robot arms (fig. 1 of Swarup), each arm having the electrosurgical connection units as discussed above. The arms also have attachment units which allow various instruments to be connected to the arms (note alternative tools 101 in fig. 1, [0060]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup, Godara, Hemphill and Cunningham, further in view of Malackowski (US 2009/0275940).
Regarding claim 4, the system of Swarup-Godara-Hemphill-Cunningham does not disclose that the electrosurgical connection units notify the control unit by modifying a received message and sending it back. Aside from being a very broad .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup, Godara, Hemphill and Cunningham, further in view of Mathur (US 2013/0138097).
Regarding claim 5, the system of Swarup-Godara-Hemphill-Cunningham does not disclose that the electrosurgical connection units include on the input port a signal detecting unit for detecting a signal in a test mode. However, using test signals to confirm a system is in operation order is common in the art, as taught by Mathur ([0010], [0066]). The result of the test is meaningless unless communicated to a controller. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify any part of the system of Swarup-Godara-Hemphill-Cunningham to detect signals in a test mode, as taught by Mathur, including the input port of an electrosurgical connection unit, to produce the predictable result of allowing the system to determine that various electrical pathways are in working order.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup, Godara, Hemphill and Cunningham, further in view of Dachs (US 2014/0180272).
Regarding claim 11-13 and 17, the electrosurgical connection units in the system of Swarup-Godara-Hemphill-Cunningham as discussed above are associated with monopolar or bipolar energy and so do not have second output ports or switches between the output ports. However, instruments which can use bipolar or monopolar energy are common in the art (such as disclosed by Swarup and Godara as discussed above with respect to claim 1). Further, Dachs discloses an electrosurgical robot and teaches that the instruments can be monopolar and bipolar ([0049]). Aside from the fact that switches are ubiquitous in the electrosurgical arts, if a device was capable of being monopolar or bipolar something that can be considered a switch must be involved. Therefore, before the application, it would have been obvious to provide one or more of the instruments and their respective electrosurgical connection units in the system of Swarup-Godara-Hemphill-Cunningham as combination monopolar/bipolar devices, as taught by Dachs, including whatever structure necessary to allow either energy type to be delivered, such as switches, that would produce the predictable result of allowing a user via the control unit to deliver either energy type to tissue. It is noted that the phrase “a same type” is so broad it is essentially meaningless: each electrosurgical channel must share something in common and so can be considered to have a same type of something.
Regarding claims 14-16, the system of Swarup-Godara-Hemphill-Cunningham-Dachs does not disclose the use of a multiplexer to control the distribution of electrical signals. The system of Swarup-Godara-Hemphill-Cunningham-Dachs does use switches (“switching units”) as discussed above. However, multiplexers like switches are 
Regarding claim 18, the system of Swarup-Godara-Hemphill-Cunningham -Dachs does not specifically disclose that the two systems are of the same energy type. However, duplication of parts is an obvious modification (MPEP 2144.04(VI)(B)) and Applicant has not disclosed any unexpected results from using two channels with the same energy type. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide any number of duplicate energy channels in the system of Swarup-Godara-Hemphill-Cunningham-Dachs that would produce the predictable result of allowing that energy type to be delivered to tissue.  

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. Applicant has helpfully labeled three arguments: First, that the prior art does not show a plurality of links connected to the input ports for connecting to the electrosurgical channel, second, that the prior art does not shows the step of receiving information about whether the generator is connected to the channel, and third, that the prior art does not show the step of determining the location of the generator and transmitting a control signal on that basis.
Regarding the first argument, the rejection was based on a misunderstanding of the claim due to the indefiniteness issue regarding the electrosurgical channel. The claim has been amended and the rejection has been updated to reflect the new scope of the claim.
Regarding the second argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant has argued that Hemphill does not disclose detecting the presence of a generator but has not argued that a person of ordinary skill in the art would not recognize the general benefit of knowing that parts of a medical systems are attached at all or correctly, and also has not argued that a person of ordinary skill in the art would not be able to apply the teachings of Hemphill to other elements. It will be noted that the rejection takes the position not only that it would be obvious to provide the system with a generator detection means but that it would be obvious to allow the system to know whether any connected element is detected. There is no articulated reason why the general teaching that knowing whether part of a system that performs a specific function is attached would not apply to any part of a system that performs a specific function. In fact Hemphill was used specifically because of the explicit teaching that knowing whether the part is attached is beneficial but there are significant numbers of other references that generally teach detecting whether parts of a system are attached. See for example paragraph [0026] of US 2006/0095032 to Jackson and paragraph [0064] of US 2005/0251228 to Hamel. This supports the 
Regarding the third argument, the primary issue is that the features upon which applicant relies (discussed in more detail below) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding “in the electrosurgical network,” Applicant offers an alternative definition of “in the network” as “which link” (page 11 of the remarks), even including an example, but that is not recited by the claim. Although without context “link” is fairly broad too: if a part of the system identified that the generator is connected to probes, it would seem that the very fact of connection requires there to be a “link” with those instruments (and thus connection units) and not instruments that are not connected. However, assuming the claim requires something more than merely identifying the location as “connected to these particular instruments,” it is reasonable to understand the language “in the electrosurgical network” to include a geographical location since all networks have physical components and reside in geographical locations. As for the “control signals,” as discussed in the rejection Cunningham specifically notes that a device may be activated or deactivated based on the determined position which can reasonably be considered “control signals” causing connection or disconnection in the absence of any other 
It may be worth noting that at least a contributing factor to the differing view of the scope of the claims is a result of the breadth of the claim language in general. As far as the examiner can tell from the voluminous specification there are no special definitions so the claims are being given their broadest reasonable interpretation (see MPEP 2111). Terms such as “channel,” “network” and “unit” combined with terms such as “electrosurgical,” “connection” and “control,” in conjunction with the fact that these elements are defined essentially by what they do rather than by what they are, mean the possible interpretations are endless in a crowded technology. If Applicant believes the prior art does not fairly capture the disclosed invention, the claim language should be modified to clearly recite the differences. The Examiner is always willing to discuss amendments that would advance prosecution.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794